Citation Nr: 1222381	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 2007 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the left ankle was not noted on her service entrance examination report and the evidence does not clearly and unmistakably show that traumatic arthritis preexisted and was not aggravated by the Veteran's service.

2.  The Veteran has traumatic arthritis of the left ankle that began in service.


CONCLUSION OF LAW

The criteria for service connection for traumatic arthritis of the left ankle have been met.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for traumatic arthritis of the left ankle, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran asserts that a left ankle condition, resulting from open reduction internal fixation surgery in January 2003 for a left ankle fracture, was aggravated by service and has persisted to the present.  As reflected in a January 2009 statement, the Veteran contends that her left ankle, which she claims was asymptomatic prior to enlistment, began to cause her pain and functional impairment during boot camp and such pain and impairment have continued since her medical discharge.

In January 2003, the Veteran sustained an unstable trimalleolar fracture of the left ankle in a motor vehicle accident, which was subsequently repaired by open reduction and internal fixation surgery.  

Service treatment records show that, at the time of her service entrance examination in May 2007, the Veteran was noted to have had a normal clinical evaluation of the lower extremities and feet, although the Veteran recounted having had a surgically-repaired left ankle in her Report of Medical History.  An X-ray of the left ankle contemporaneous with the service entrance examination was negative and the record contained a "no limitation" notation regarding the ankle.

Subsequent service treatment records indicate that the Veteran experienced pain, swelling and weakness in the left ankle while running during basic training.  X-rays in June 2007 showed "chronic changes around the ankle but no acute fracture."  A June 2007 bone scan revealed compression arthralgia and the Veteran received duty limitations.  In August 2007, a Medical Evaluation Board diagnosed left ankle arthritis and equinus, noting that the conditions pre-existed, and were not aggravated by, the Veteran's service.  The Medical Evaluation Board recommended separation from service and the Veteran concurred with the proceedings and requested to be discharged.

Post-service treatment records demonstrate that the Veteran continued to experience problems with her left ankle.  A June 2008 VA examination report includes a diagnosis of mild traumatic arthritis of the left ankle with a history of stress fracture and moderate functional limitations due to decreased range of motion.  Additionally, in a letter submitted to VA in February 2009, the Veteran's private treating physician concluded that the Veteran has evidence of posttraumatic osteoarthritis and noted that the Veteran was asymptomatic prior to commencing basic training but became symptomatic during training.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim should be granted.

Initially, the Board finds that the presumption of soundness applies in this case and has not been rebutted by VA.  At the time of her service entrance examination in May 2007, the Veteran was noted to have had a normal clinical evaluation of the lower extremities and feet.  Additionally, X-rays of the left ankle were determined to be negative and "no limitations" was notated on the report.   While the evaluating physician initially noted the left ankle surgery under "Summary of Defects and Diagnoses," this notation was crossed out.  Resolving all reasonable doubt in the Veteran's favor, see Gilbert, 1 Vet. App. at 53-56,  the Board finds that the left ankle condition was not noted in the Veteran's service entrance examination.  Accordingly, the presumption of soundness applies.

Records showing that a left ankle condition may have preexisted service include the Veteran's January 2003 postoperative report, June 2007 Report of Medical History, June 2008 VA examination report, and February 2009 private physician letter.  Each of these records indicates that the Veteran fractured her left ankle in a motor vehicle accident prior to service, which was subsequently repaired by open reduction and internal fixation surgery.  Significantly, however, none of the records evinces a pre-service diagnosis of arthritis or traumatic arthritis.  Whether these records constitute clear and unmistakable evidence that the Veteran's disability preexisted service is debatable but ultimately unnecessary to a determination of the claim because the Board finds that VA cannot meet its burden with respect to showing no aggravation during service.

As previously mentioned, at the time of her service entrance examination in May 2007, the Veteran was noted to have had a normal clinical evaluation of the lower extremities and feet.  Moreover, X-rays of the left ankle were negative and the evaluating physician determined that the Veteran possessed no functional limitations due to the surgically-repaired ankle.  At the advent of physical training, however, the Veteran began experiencing pain and functional limitations in the left ankle.  Significantly, X-rays in June 2007 revealed chronic changes in the ankle and the Veteran was diagnosed with arthritis for the first time.  The August 2007 Medical Evaluation Board documented "generative changes" at the ankle joint and concluded that this condition had not been aggravated by service, though it failed to provide the basis for such a finding.  At variance with this conclusion is the 2009 medical opinion of the Veteran's treating physician, describing how the Veteran was asymptomatic prior to service but became symptomatic during basic training.  In light of the above records, the Board concludes that is it not shown by clear and unmistakable evidence that there was no aggravation of any left ankle condition that may have preexisted service.  As such, the presumption of soundness is not rebutted, and the claim becomes one for direct service connection.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96.

As discussed above, establishing service connection requires medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson, 581 F.3d at 1313.  In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for arthritis is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

The evidence of record shows that the Veteran was treated for and diagnosed with traumatic arthritis during service and has a current diagnosis of the same.  Moreover, the Veteran manifested traumatic arthritis within the one-year period prescribed by 38 C.F.R. § 3.309(a), thus eliminating the medical nexus evidence requirement.  See Pearlman v. West, 11 Vet. App. 443, 446 (1998).  On this basis, the Board finds that the Veteran has traumatic arthritis of the left ankle that began in service.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for traumatic arthritis of the left ankle is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


